EXHIBIT 10.14

DEBT EXCHANGE AGREEMENT
 
This Debt Exchange Agreement (the “Agreement”) is made and entered into as of
this 25th day of February, 2013, between Gold American Mining Corp., a Nevada
corporation (“SILA”), and Brett Bertolami, a citizen and resident of Davidson,
North Carolina (“Bertolami”), and also the President of SILA.


WHEREAS, SILA is indebted to Bertolami pursuant to a promissory note, dated
September 25, 2012, in the principal amount of $25,000 (the “Note”), a copy of
which is attached as Exhibit A hereto.


WHEREAS, Bertolami desires to exchange the Note in its entirety for 1,000,000
shares of newly issued restricted shares of common stock, $.00001 par value, of
SILA, which amounts to a an exchange ratio of $.025 per share.


WHEREAS, SILA desires for good and valuable consideration to exchange and have
Bertolami cancel the Note and issue 1,000,000 shares to Bertolami, which
exchange rate is in excess of the $.00001 par value per share of common stock,
and SILA believes that such exchange is in the best interests of the
corporation.


WHEREAS, SILA intends to issue the new shares to Bertolami simultaneously with
the closing under an Asset Purchase Agreement among, SILA, Inception Resources
LLC, Inception Development, Inc. and Bertolami, dated the date hereof (the
“Asset Purchase Agreement”).


WHEREAS, for a period commencing on the date hereof through the earlier of the
one year anniversary or the effective date of the Form S-1 Registration
Statement (the “Floor Deadline”), SILA has agreed not to issue any of its common
stock at a price below $0.35 per share (the “Floor”) in connection with any
financing without first obtaining Bertolami’s consent.


NOW, THEREFORE, in consideration of the mutual covenants and promises herein, as
well as other good and valuable consideration, the receipt and sufficiency of
which the parties hereby acknowledge, it is hereby agreed as follows:


1.  
Bertolami hereby cancels and exchanges the $25,000 principal amount of the Note
with SILA for 1,000,000 shares of common stock of SILA to be issued by SILA, all
effective on the closing of the Asset Purchase Agreement and Bertolami hereby
confirms that 617,453 shares of common stock shall be subject to that certain
Lock-Up Agreement between SILA and Bertolami.



2.  
The exchange transaction contemplated herein is exempt from the registration
provisions of the Securities Act of 1933, as amended, by Rule 506 and Section
4(6) under the Securities Act of 1933, as amended.

 
 
1

--------------------------------------------------------------------------------

 
 
3.  
SILA will not issue its common stock below the Floor in connection with a
financing prior to the Floor Deadline without obtaining Berolami’s consent.



4.  
Bertolami represents that he is an “accredited investor” as such term is defined
in Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), and that Bertolami is able to bear the economic
risk associated with holding the shares to be issued hereunder.   Bertolami
recognizes that (a) SILA remains a development stage business with limited
operating history and requires substantial funds to continue as a business
concern; (b) Bertolami may not be able to liquidate the shares issued hereunder;
and (c) Bertolami could sustain the complete loss of any value in the shares
issued hereunder.



5.  
Entire Agreement.  This Debt Exchange Agreement embodies the entire agreement
between SILA and Bertolami and supersedes any prior agreements, whether written
or oral with respect to the subject matter hereof.

 
6.  
Successors.  This Debt Exchange Agreement shall be binding upon and shall inure
to the benefit of each of the parties to this Debt Exchange Agreement and each
of their respective successors and assigns.

 
7.  
Counterparts.  This Debt Exchange Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon and all of which together shall constitute
one instrument.

 
IN WITNESS WHEREOF, the parties hereto have caused this Debt Exchange Agreement
to be duly executed and delivered as of the date first written above.
 

GOLD AMERICAN MINING CORP.        
By:
/s/ Brett Bertolami     Brett Bertolami     President         BRETT BERTOLAMI  
   
By:
/s/ Brett Bertolami     (In His Individual Capacity)  


 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT A
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------